Case 6:21-cv-01360-GKS-LRH Document1 Filed 08/23/21 Page 1 of 2 PagelD 1

CANIN Some S
WS.

(HANE/ q Was, FCC Coleman Us Pt

ate

D) Have ial Lebulv fal] tems wits he same
FAs "Ta Shas ede? NO

~ Re TES 7B 6 Comp | tam

‘OONY TEC

“ amet
foryisia 315

R\\a

 

eZ:2 Hd ony 1202

we BY Mle: CMlyrn ra BID S- 02 E*
Ldlolress: FCC GolEmpn UgP-1 :

“PO.” Bax 7/032
COVE MAN, FHokzrph 33821

BOB same ame: CMAN E/ VP n4ws
#Pddkes: 410 LAST SUTH STREET
ORLANDO, FORZLA 3286
OOD ome 1 FCC Geman USP-1
Ackites: F2 0. Rox £923

OléMAN, F/oRZ2A 3882 |
Cas€'6:21-cv-01360-GKS-LRH Document 1 Filed 08/23/21 Page 2 of 2 PagelD 2

\eues/

>) Fors 6 Clem.
la Rat yy co Ke@uesr pith CRAnWE F News
JS GET an DuTekveew To Publ eye Whe
MAK atm? Aap UipkRPbsronn ¢
Ceo rok AL An Dystztuten sxxhzn Yen
Desterch, THs fa auesc ws Puesupne 4
AS. Const. Anenp Z (EQUAL Access te Wlaze®
Ne KF ug 2 Te Ferperm K fhoTea FMSow
LG ls Pf. Zo ones Bo. folecy
Ne 2 Appepiz abe haz KE keep we Bie. 2a
Fid-wee ye FE x, a> A Bis Geet eK flecePr 7
& WIR LOE,

| phe a. “AL a, al Aud UNRESTRICTAD ACCES 75 WIEDIA,
Wo Jak A puslic InP PRetdreed WM SALA

TOC Zin (tes.

 
